Opinion issued August 15, 2019




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-19-00385-CR
                           ———————————
                     ROCKY JAMES ANNIS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 23rd District Court
                          Brazoria County, Texas
                      Trial Court Case No. 83768-CR


                         MEMORANDUM OPINION

      The Brazoria County Grand Jury issued a true bill of indictment charging

appellant, Rocky James Annis, with the felony offense of failure to register as a
sex offender.1 Appellant has filed a pro se notice of appeal of the trial court’s

order of temporary commitment.

      We dismiss the appeal.

      In the underlying proceeding, the trial court ordered an examination of

appellant to assess his competency to stand trial.2            The issue of appellant’s

competency was tried to a jury, which found that he was incompetent to stand

trial.3 Based on the jury verdict, the trial court signed an order finding that

appellant was incompetent to stand trial and ordered him committed to, and

confined in, a mental health facility for a period not to exceed 120 days.4

Appellant then filed a pro se notice of appeal of the trial court’s order.5

      The right to appeal in criminal cases is conferred by statute, and a party may

appeal only from a judgment of conviction or an interlocutory order as authorized

by statute. See TEX. CODE CRIM. PROC. art. 44.02; see Ragston v. State, 424
S.W.3d 49, 52 (Tex. Crim. App. 2014).             A court of appeals does not have

jurisdiction to review an interlocutory order in a criminal case unless jurisdiction

1
      See TEX. CODE CRIM. PROC. art. 62.102(a), (b)(2).
2
      See id. art. 46B.004, 46B.005(a).
3
      See id. art. 46B.051(a), 46B.052.
4
      See id. art. 46B.055, 46B.071(a)(2)(B), 46B.073(b)(2).
5
      Appointed counsel represents appellant in the trial court. And after appellant filed
      his notice of appeal, the trial court appointed counsel to represent appellant in this
      Court. Appointed counsel has filed a motion to withdraw with an Anders brief
      asserting that an appellate court “does not have jurisdiction to review a decision of
      competency by the trial court.” See Anders v. California, 386 U.S. 738 (1967).
                                            2
has been expressly granted by statute. See Ragston, 424 S.W.3d at 52; see also

State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011)

(explaining appeals “in a criminal case are permitted only when they are

specifically authorized by statute”). In this case, appellant attempts to appeal the

trial court’s temporary commitment order signed after a jury verdict finding him

incompetent to stand trial. However, a defendant is not “entitled to make an

interlocutory appeal relating to a [competency] determination or ruling under

Article 46B.005.” TEX. CODE CRIM. PROC. ANN. art. 46B.011; see Queen v. State,

212 S.W.3d 619, 620 (Tex. App.—Austin 2006, no pet.) (dismissing appeal of

temporary commitment order issued after initial finding of incompetence under

article 46B.055); Ortega v. State, 82 S.W.3d 748, 749 (Tex. App.—Houston [1st

Dist.] 2002, no pet.) (“[A] finding that a criminal defendant is incompetent to stand

trial is also not directly appealable.”)

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss all pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Kelly, Hightower, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3